        Case
        Case7:20-cv-04877-NSR
             7:20-cv-04877-NSR Document
                               Document113
                                        81 Filed
                                           Filed09/29/20
                                                 01/13/21 Page
                                                          Page11of
                                                                of10
                                                                   10




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


   CROSSBORDER SOLUTIONS, INC. and CROSS
   BORDER TRANSACTIONS, LLC d/b/a
   CROSSBORDER SOLUTIONS,
                                                                     Case No. 20-cv-4877(NSR)
                                 Plaintiffs,

                           -against-                                 STIPULATED
                                                                     CONFIDENTIALITY
   LIGA HOY, JIAXIN “CLAIRE” SONG, LIJUN                             AGREEMENT AND
   “MAGGIE” TIAN, and MACIAS, GINI &                                 PROTECTIVE ORDER
   O’CONNELL, LLP,

                                  Defendants.



NELSON S. ROMÁN, District Judge:                                                         1/13/2021

       WHEREAS, Plaintiffs CrossBorder Solutions, Inc. and Cross Border Transactions, LLC

d/b/a CrossBorder Solutions (“Plaintiffs”), and Defendants Macias, Gini & O’Connell, LLP

(“MGO”), Liga Hoy and Jiaxin “Claire” Song (collectively, the “Parties” and each individually, a

“Party”) request that this Court issue a protective order pursuant to Federal Rule of Civil Procedure

26(c) to protect the confidentiality of nonpublic and competitively sensitive information that they

may need to disclose in connection with discovery in this action;

       WHEREAS, the Parties, through counsel, agree to the following terms; and

       WHEREAS, this Court finds that good cause exists for issuance of an appropriately tailored

confidentiality order governing the pretrial phase of this action;

       IT IS HEREBY ORDERED that the Parties to this action, their respective officers, agents,

servants, employees, and attorneys, any other person in active concert or participation with any of

the foregoing, and all other persons with actual notice of this Order will adhere to the following

terms, upon pain of contempt:
        Case
        Case7:20-cv-04877-NSR
             7:20-cv-04877-NSR Document
                               Document113
                                        81 Filed
                                           Filed09/29/20
                                                 01/13/21 Page
                                                          Page22of
                                                                of10
                                                                   10




       1.      With respect to “Discovery Material” (i.e., information of any kind produced or

disclosed in the course of discovery in this action) that a person has designated as “Confidential”

or “Highly Confidential” pursuant to this Order, no person subject to this Order may disclose such

Discovery Material to anyone else except as expressly permitted hereunder:

       2.      The Party or person producing or disclosing Discovery Material (each, a

“Producing Party”) may designate as Confidential only the portion of such material that it

reasonably and in good faith believes consists of:

            (a) trade secrets, as defined under New York law;

            (b) confidential and proprietary information, including without limitation client work

               product, client proposals, current and potential client lists, and detailed information

               about client current and future needs and internal corporate structures;

            (c) previously non-disclosed material relating to ownership or control of any non-

               public company;

            (d) previously non-disclosed business plans, product-development information, or

               marketing plans;

            (e) any information of a personal or intimate nature regarding any individual; or

            (f) any other category of information given confidential status by this Court after the

               date of this Order.

       3.      The Party or person producing or disclosing Discovery Material (each, a

“Producing Party”) may designate as Highly Confidential only the portion of such material that it

reasonably and in good faith believes consists of:

               (a)     trade secrets, as defined under New York law;

               (b)     client work product, client proposals, current and potential clients lists and

       names, and detailed information about client current and future needs; or

               (c)     any other category of information given Highly Confidential status by this

       Court after the date of this Order.



                                                  2
        Case
        Case7:20-cv-04877-NSR
             7:20-cv-04877-NSR Document
                               Document113
                                        81 Filed
                                           Filed09/29/20
                                                 01/13/21 Page
                                                          Page33of
                                                                of10
                                                                   10




       With respect to the Confidential or Highly Confidential portion of any Discovery Material

other than deposition transcripts and exhibits, the Producing Party or its counsel may designate

such portion as “Confidential” or “Highly Confidential” by: (a) stamping or otherwise clearly

marking as “Confidential” or “Highly Confidential” the protected portion in a manner that will not

interfere with legibility or audibility; and (b) producing for future public use another copy of said

Discovery Material with the confidential information redacted.

       4.      A Producing Party or its counsel may designate deposition exhibits or portions of

deposition transcripts as Confidential or Highly Confidential Discovery Material either by:

(a) indicating on the record during the deposition that a question calls for Confidential or Highly

Confidential information, in which case the reporter will bind the transcript of the designated

testimony in a separate volume and mark it as “Confidential Information Governed by Protective

Order;” or (b) notifying the reporter and all counsel of record, in writing, within 30 days after a

deposition transcript has been received, of the specific pages and lines of the transcript that are to

be designated “Confidential,” or “Highly Confidential,” in which case all counsel receiving the

transcript will be responsible for marking the copies of the designated transcript in their possession

or under their control as directed by the Producing Party or that person’s counsel. During the 30-

day period following receipt of a deposition transcript, all Parties will treat the entire deposition

transcript as if it had been designated Highly Confidential.

       5.      If at any time before the termination of this action a Producing Party realizes that it

should have designated as Confidential or Highly Confidential some portion(s) of Discovery

Material that it previously produced without limitation, the Producing Party may so designate such

material by notifying all Parties in writing. Thereafter, all persons subject to this Order will treat

such designated portion(s) of the Discovery Material as Confidential or Highly Confidential as the

case may be. In addition, the Producing Party shall provide each other Party with replacement

versions of such Discovery Material that bears the “Confidential” or “Highly Confidential”

designation within two business days of providing such notice.



                                                  3
        Case
        Case7:20-cv-04877-NSR
             7:20-cv-04877-NSR Document
                               Document113
                                        81 Filed
                                           Filed09/29/20
                                                 01/13/21 Page
                                                          Page44of
                                                                of10
                                                                   10




       6.      Nothing contained in this Order will be construed as: (a) a waiver by a Party or

person of its right to object to any discovery request; (b) a waiver of any privilege or protection;

or (c) a ruling regarding the admissibility at trial of any document, testimony, or other evidence.

       7.      The production of Discovery Material shall not constitute a waiver of any Party’s

rights to claim that the Discovery Material is privileged, not relevant or is otherwise non-

discoverable, nor shall receipt thereof constitute a waiver of any Party’s right to contend that the

Discovery Material is not privileged, discoverable or relevant.

       8.      If a recipient hereunder receives any information, documents, or Discovery

Material which the Producing Party deems to contain inadvertently disclosed information

protected by the attorney-client privilege, the work product doctrine, or any other recognized

privilege or protection (“Privileged Material”), such inadvertent disclosure by any person of any

Privileged Material shall not waive any such privilege or protection, for the Privileged Material or

for the subject matter of that material, in this action or any other state or federal proceeding or

other proceeding, pursuant to Federal Rule of Evidence 502(d) and (e) and Federal Rule of Civil

Procedure 26(b)(5)(B). This Order shall not excuse a Producing Party from taking reasonable

steps to identify, in advance of production, its documents and information which contain Privileged

Material. It is expressly contemplated that computerized searches of data using keywords and

search terms to identify Privileged Material shall be considered sufficient and reasonable measures

to support the assertion of inadvertent production. In the event Privileged Material has been

inadvertently disclosed, the following “claw back” procedure shall apply:

            (a) the Party seeking the claw back will send a letter identifying the Privileged Material

               to be returned and stating the grounds for privilege;

            (b) the recipient(s) thereof will either return the Privileged Material, without retaining

               any copies, or respond in writing within seven days, with an explanation as to why

               the Privileged Material should not be protected;




                                                  4
        Case
        Case7:20-cv-04877-NSR
             7:20-cv-04877-NSR Document
                               Document113
                                        81 Filed
                                           Filed09/29/20
                                                 01/13/21 Page
                                                          Page55of
                                                                of10
                                                                   10




            (c) if there is a dispute as to the return of the Privileged Material, the Party seeking the

               claw back and the applicable recipient(s) will meet and confer within seven days of

               the response required by clause 8(b);

            (d) if the issue remains unresolved, the Party seeking the claw back and the applicable

               recipient(s) will make application to the Court within seven days of the meet and

               confer required by clause 8(c); and

            (e) until such time as the issue has been fully and finally resolved, such Privileged

               Material shall, for all purposes, be considered Privileged Material.

       9.      Where a Producing Party has designated Discovery Material as Confidential, other

persons subject to this Order may disclose such information only to the following persons:

            (a) the Parties to this action, their insurers, and counsel to their insurers;

            (b) counsel retained specifically for this action, including any paralegal, clerical, or

               other assistant that such outside counsel employs and assigns to this matter;

            (c) outside vendors or service providers (such as copy-service providers and document-

               management consultants) that counsel hire and assign to this matter;

            (d) any mediator or arbitrator that the Parties engage in this matter or that this Court

               appoints, provided such person has first executed a Non-Disclosure Agreement in

               the form annexed hereto;

            (e) any witness who counsel for a Party in good faith believes may be called to testify

               at trial or deposition in this action, provided such person has first executed a Non-

               Disclosure Agreement in the form annexed hereto;

            (f) any person a Party retains to serve as an expert witness or otherwise provide

               specialized advice to counsel in connection with this action, provided such person

               has first executed a Non-Disclosure Agreement in the form annexed hereto; and

            (g) this Court, including any appellate court, its support personnel, and court reporters.

            (h) as to any document, its author, its addressee, and any other person indicated on the

               face of the document as having received a copy;

                                                   5
        Case
        Case7:20-cv-04877-NSR
             7:20-cv-04877-NSR Document
                               Document113
                                        81 Filed
                                           Filed09/29/20
                                                 01/13/21 Page
                                                          Page66of
                                                                of10
                                                                   10




       10.      Where a Producing Party has designated Discovery Material as Highly

Confidential, other persons subject to this Order may disclose such information only to the

following persons:

             (a) counsel retained specifically for this action, including any paralegal, clerical, or

                other assistant that such outside counsel employs and assigns to this matter;

             (b) outside vendors or service providers (such as copy-service providers and document-

                management consultants) that counsel hire and assign to this matter;

             (c) any mediator or arbitrator that the Parties engage in this matter or that this Court

                appoints, provided such person has first executed a Non-Disclosure Agreement in

                the form annexed hereto;

             (d) any person a Party retains to serve as an expert witness or otherwise provide

                specialized advice to counsel in connection with this action, provided such person

                has first executed a Non-Disclosure Agreement in the form annexed hereto; and

             (e) this Court, including any appellate court, its support personnel, and court reporters,

                provided such information is filed under seal.

       11.      Before disclosing any Confidential Discovery Material to any person referred to in

subparagraphs 9(d), 9(e), or 9(f), or 10(c) or 10(d) above, counsel must provide a copy of this

Order to such person, who must sign a Non-Disclosure Agreement in the form annexed hereto

stating that he or she has read this Order and agrees to be bound by its terms. Said counsel must

retain each signed Non-Disclosure Agreement, hold it in escrow, and produce it to opposing

counsel either before such person is permitted to testify (at deposition or trial) or at the conclusion

of the case, whichever comes first.

       12.      This Order binds the Parties and certain others to treat as Confidential or Highly

Confidential any Discovery Materials so classified. The Court has not, however, made any finding

regarding the confidentiality of any Discovery Materials, and retains full discretion to determine

whether to afford confidential treatment to any Discovery Material designated as Confidential

hereunder.

                                                   6
        Case
        Case7:20-cv-04877-NSR
             7:20-cv-04877-NSR Document
                               Document113
                                        81 Filed
                                           Filed09/29/20
                                                 01/13/21 Page
                                                          Page77of
                                                                of10
                                                                   10




       13.     In filing Confidential or Highly Confidential Discovery Material with this Court,

or filing portions of any pleadings, motions, or other papers that disclose such Confidential or

Highly Confidential Discovery Material (“Confidential Court Submission”), the Parties shall

publicly file a redacted copy of the Confidential Court Submission via the Electronic Case Filing

System. In accordance with Rule 4 of the Court’s Individual Rules of Practice in Civil Cases, the

Parties shall file an unredacted copy of the Confidential Court Submission under seal with the

Clerk of this Court, and the Parties shall serve this Court and opposing counsel with unredacted

courtesy copies of the Confidential Court Submission. In accordance with Rule 4 of this Court’s

Individual Rules of Practice in Civil Cases, any Party that seeks to file Confidential Discovery

Material under seal must file an application and supporting declaration justifying—on a

particularized basis—the sealing of such documents.

       14.     Any Party who objects to any designation of confidentiality may at any time before

the trial of this action serve upon counsel for the Producing Party a written notice stating with

particularity the grounds of the objection. If the Parties cannot reach agreement promptly, counsel

for all affected Parties will address their dispute to this Court in accordance with Rule 3.A.i. of the

Court’s Individual Rules of Practice in Civil Cases

       15.     Recipients of Confidential or Highly Confidential Discovery Material under this

Order may use such material solely for the prosecution and defense of this action and any appeals

thereto, and not for any other purpose or in any other litigation proceeding. Nothing contained in

this Order, however, will affect or restrict the rights of any Party with respect to its own documents

or information produced in this action.

       16.     Nothing in this Order will prevent any Party from producing any Confidential

Discovery Material in its possession in response to a lawful subpoena or other compulsory process,

or if required to produce by law or by any government agency having jurisdiction, provided that

such Party gives written notice to the Producing Party as soon as reasonably possible where

permitted by law, and if permitted by the time allowed under the request, at least 10 days before

any disclosure. Upon receiving such notice, the Producing Party will bear the burden to oppose

                                                  7
        Case
        Case7:20-cv-04877-NSR
             7:20-cv-04877-NSR Document
                               Document113
                                        81 Filed
                                           Filed09/29/20
                                                 01/13/21 Page
                                                          Page88of
                                                                of10
                                                                   10




compliance with the subpoena, other compulsory process, or other legal notice if the Producing

Party deems it appropriate to do so.

       17.     Each person who has access to Discovery Material designated as Confidential or

Highly Confidential pursuant to this Order must take all due precautions to prevent the

unauthorized or inadvertent disclosure of such material.

       18.     Within 60 days of the final disposition of this action—including all appeals— all

recipients of Confidential or Highly Confidential Discovery Material must either return it—

including all copies thereof— to the Producing Party, or destroy such material— including all

copies thereof. In either event, by the 60-day deadline, the recipient must certify its return or

destruction by submitting a written certification to the Producing Party that affirms that it has not

retained any copies, abstracts, compilations, summaries, or other forms of reproducing or capturing

any of the Confidential or Highly Confidential Discovery Material.             Notwithstanding this

provision, the attorneys that the Parties have specifically retained for this action may retain an

archival copy of all pleadings, motion papers, transcripts, expert reports, legal memoranda,

correspondence, or attorney work product, even if such materials contain Confidential or Highly

Confidential Discovery Material. Any such archival copies that contain or constitute Confidential

or Highly Confidential Discovery Material remain subject to this Order.

       19.     This Order will survive the termination of the litigation and will continue to be

binding upon all persons subject to this Order to whom Confidential or Highly Confidential

Discovery Material is produced or disclosed.

       20.     This Court will retain jurisdiction over all persons subject to this Order to the extent

       necessary to enforce any obligations arising hereunder.

       [signature page follows]




                                                  8
       Case
       Case7:20-cv-04877-NSR
            7:20-cv-04877-NSR Document
                              Document113
                                       81 Filed
                                          Filed09/29/20
                                                01/13/21 Page
                                                         Page99of
                                                               of10
                                                                  10




SO STIPULATED AND AGREED.


 /s/ Kenneth W. Taber
 Kenneth W. Taber
 Brian L. Beckerman
 Counsel for Plaintiffs CrossBorder Solutions,
 Inc. and Cross Border Transactions, LLC
 d/b/a CrossBorder Solutions
 Dated: September 23, 2020

 /s/ Wendy R. Stein
 ___________________________________
 Wendy R. Stein
 Paul A. Saso
 Counsel for Defendants Liga Hoy and Jiaxin
 “Claire” Song
                    29 2020
 Dated: September __,
 /s/ Phillip J. Strach
 Sharon P. Margello
 Phillip J. Strach
 Counsel for Defendant Macias, Gini
 & O’Connell, LLP
                    29 2020
 Dated: September __,



      SO ORDERED.



 Dated: January 13, 2021
        White Plains, NY                            NELSON S. ROMÁN
                                                  United States District Judge




                                              9
       Case
       Case7:20-cv-04877-NSR
            7:20-cv-04877-NSR Document
                              Document113
                                       81 Filed
                                          Filed09/29/20
                                                01/13/21 Page
                                                         Page10
                                                              10of
                                                                 of10
                                                                    10




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


   CROSSBORDER SOLUTIONS, INC. and CROSS
   BORDER TRANSACTIONS, LLC d/b/a
   CROSSBORDER SOLUTIONS,

                                Plaintiffs,                        Case No. 20-cv-4877(NSR)

                           -against-
                                                                   NON-DISCLOSURE
   LIGA HOY, JIAXIN “CLAIRE” SONG, LIJUN                           AGREEMENT
   “MAGGIE” TIAN, and MACIAS, GINI &
   O’CONNELL, LLP,

                                  Defendants.




       I, ___________________________, hereby acknowledge that I have read and understand

the Protective Order in this action governing the non-disclosure of those portions of Discovery

Material that have been designated as Confidential or Highly Confidential. I agree that I will not

disclose such Confidential or Highly Confidential Discovery Material to anyone other than for

purposes of this litigation and that at the conclusion of the litigation I will return all discovery

information to the Party or attorney from whom I received it. By acknowledging these obligations

under the Protective Order, I understand that I am submitting myself to the jurisdiction of the

United States District Court for the Southern District of New York for the purpose of any issue or

dispute arising hereunder and that my willful violation of any term of the Protective Order could

subject me to punishment for contempt of Court.



                                              Name:
                                              Date:
